Citation Nr: 0001697	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-06 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of a fractured jaw, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1991 to 
September 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Here, the appellant's claim is well 
grounded because he has claimed that the disability is in 
fact worse than the rating assigned to it by the RO.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999).

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

In view of the appellant's contentions that he currently 
suffers from pain, and in view of the fact that the VA 
examiner noted pain but made no further comment, the Board 
believes that a thorough examination of his service connected 
residuals of a fractured jaw is warranted.  Specifically, 
this examination should address the issue of functional 
limitation due to pain, as well as limitation on motion and 
pain associated with motion and use.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). (medical examination must comply with 
requirements of 38 C.F.R. §§ 4.40 and 4.45 which, in addition 
to the schedular criteria, require the examiner to express 
opinion on whether pain could significantly limit functional 
ability on motion and during use with acute flare-ups of 
disability and in terms of degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination).  The medical evidence of 
record, as reflected by the report of VA compensation 
examination conducted in October 1997, does not adequately 
address any functional loss due to pain, or any decreased 
range of motion due to pain, or whether weakness or fatigue 
could limit functional use.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996) (in increased rating case for left 
mandible condition, failure of examiner to account for 
complaints of pain in assessing functional loss is error).

The Board also notes that in the November 1999 Written Brief 
Presentation, the appellant's accredited representative 
raised a claim for service connection for scarring which was 
not previously considered by the RO.  On VA examination in 
October 1997, the VA examiner noted scarring under the 
appellant's chin.  In this regard, the Board notes that 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, a separate rating may be indicated for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other [] 
conditions," and such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. Part 4, § 4.14 (1999).  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
regard, separate ratings may be indicated in this case for 
scarring of the chin. The RO is instructed to take 
appropriate action on that claim and consolidate all of the 
appellant's claims prior to recertification of the appeal, as 
warranted by the course of adjudication below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of a fractured jaw, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the appellant 
for a VA examination, by an appropriate 
specialist, in an effort to determine 
the extent of disability pertaining to 
his service connected residuals of a 
fractured jaw.  All indicated special 
studies, to include complete range of 
motion testing by goniometer 
measurements, should be conducted.  
Further, the examiner is requested to 
specifically address the extent of 
impaired function and functional loss of 
this disability and attempt to fully 
describe the effects of the disability 
on ordinary activity, within the 
analytical framework set forth in 
DeLuca, supra (1995), detailed above in 
this remand.  This examination should 
specially note the effect of pain on the 
appellant's functional loss and the 
effect of weakness or fatigue.  
38 C.F.R. §§ 4.40 and 4.45.  The 
appellant's claims folder and a copy of 
this remand must be furnished to the 
examiner for review prior to 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed 
the claims folder.  In that this 
evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's disability in connection 
with the criteria set forth by the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  To this 
end, the examiner should address the 
degree of severity and medical findings 
which specifically correspond to the 
criteria listed in the Rating Schedule 
for malunion of the mandible (Diagnostic 
Code 9904).

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); See Also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the 
RO should then readjudicate the issue of 
entitlement to an increased rating for 
residuals of a fractured jaw, with 
consideration given to all the evidence 
of record, including all additional 
medical evidence obtained by the RO 
pursuant to this remand.  To this end, 
the RO should consider the applicability 
of Esteban, supra (1994), in regard to a 
separate rating for scarring of the 
chin.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

5.  The appellant is hereby informed 
that he may furnish additional evidence 
and/or argument while the case is in 
remand status.  Quarles v Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App.  109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he 
should assist the RO in the development 
of his claim, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  See 38 C.F.R. §§ 3.158, 3.655 
(1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




